DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In the instant case “means of fastening” in claim 6 requires interpretation under 35 U.S.C. 112(f). However the specification does not appear to further define what structure is encompassed by a “means for fastening for installation” as it is simply mentioned in page 3 line 18-19 of the originally field specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: angular adjustment mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case the angular adjustment mechanism has been interpreted as threaded rod or another mechanical or electro-mechanical mechanism that controls the relative position of the spacer as noted on page 9, line 7-12 of the originally filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not appear to further define what structure is encompassed by a “means for fastening for installation” as it is simply mentioned in page 3 line 18-19 of the originally field specification. The disclosure does not provide adequate structure to perform the claimed function of fastening for installation. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means of fastening for installation” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to further define what structure is encompassed by a “means for fastening for installation” as it is simply mentioned in page 3 line 18-19 of the originally field specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Claim 6 additionally recites an angular adjustment mechanism in line 4 of the claim. It is unclear if this is the previously recited angular adjustment mechanism in claim 1 or an additional angular adjustment mechanism separate from the mechanism claimed in independent claim 1. For the purposes of examination the limitation will be interpreted as referring to “one of the one or more angular adjustment mechanisms” to align with the claim language of claim 1. 
The term “appropriate” in claim 15 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard for what is “appropriate” is never defined in the claims or the specification and as such it is unclear what treatment would or would not be “appropriate” for a type of material flowing though the heat exchanger. As the one treatment could be suited to enhancing heat exchange another could be suited to preventing corrosion or improving fluid flow through the heat exchanger, as the standard of what is appropriate is never defined it is impossible to determine what would or would not be “appropriate” for a given fluid. For instance any surface treatment that allowed fluid to flow through the heat exchanger could be interpreted as “appropriate” as it would allow heat to be exchanged with the fluid as fluid flows through the heat exchanger.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Cully et al. (US Patent Application Publication US 2014/0234507 A1).
Regarding claim 1, Cully discloses (figure 1-3) a heat exchanger apparatus, comprising: flat heat exchange plates ( heat exchanging plates 22, 32, 34 and 52 in figure 1-3) positioned substantially parallel to each other (as seen in figure 1 and 2); and adjustable spacers provided near each vertical edge of the flat heat exchange plates to form a material flow channel (spacers 40, 42, 60, and 62 and their associated grooves in the heat exchange plates 22, 32, 34, and 52  as seen in figure 2 are located near the long edges of the heat exchanger 10 as seen in figure 1-3 and the spacers are adjustable in size as noted in paragraph 0050); wherein, each adjustable spacer is configured to be adjustable via one or more angular adjustment mechanisms (the spacers a can be modified in size to adjust the size of the flow channels 44 and 64 between the heat exchanging plates per paragraph 0050 and an angular adjustment mechanism in the form of a threaded rod in the form of a bolt or screw 92 that holds the pressure plates together per paragraph 0020 and  the plates and  spacers are attached together with the bolts or screws per paragraph 0062, where the spacers are adjustable in size per paragraph 0050) to form a material flow channel (in passages 44 and 64) with one of a consistent volume channel, a reducing volume channel, and an increasing volume channel (as increasing, reducing or consistent volume channels cover all possibilities of channel any channel could meet the claim limitations, in the instant case Cully discloses a consistent volume channel 44 and 64 as the spacers forming the walls of the channels are parallel to each other as seen in figure 2-3).
Regarding claim 2, Cully discloses the claim limitations of claim 1 above and Cully further discloses the adjustable spacers have settings which are pre-determined (as the settings are not further defined in the claim the settings can be any setting such as the size of the spacers which are adjustable to adjust the passages between the plates per paragraph 0050).
Regarding claim 3, Cully discloses the claim limitations of claim 1 above and Cully further discloses the adjustable spacers (spacers 40, 42, 60, and 62 and their associated grooves in the heat exchange plates 22, 32, 34, and 52  as seen in figure 2)  are configured to receive spacer extensions to adjust the width of the spacers ( the spacers are adjustable in the width between the plates, as the spacers 40, 42, 60 and 62 themselves can be adjusted in size per paragraph 0050).
Regarding claim 4, Cully discloses the claim limitations of claim 3 above and Cully further discloses the spacer extensions extend the face of the spacers with a flat or profiled material contact face (the spacers are adjustable in the width between the plates, as the spacers 40, 42, 60 and 62 themselves can be adjusted in size per paragraph 0050 and have a profiled face as the spacers are oval shaped in figure 2 and in one example given in paragraph 0050).
Regarding claim 5, Cully discloses the claim limitations of claim 1 above and Cully further discloses  wherein the spacers include a groove  (the groves in individual plate  30, 32, 34 and 54 for locating the spacers 40, 42, 60 and 62 respectively) to locate mating slide-in or clip-in lateral extension pieces of varying widths (the spacers themselves are adjustable in size to adjust a width between heat exchange plates 22 and 32 as well as 34 and 54 per paragraph 0050), thereby to create a wider flat or profiled product contact face to provide a variable width product flow channel ( the distance between the plates 22 and 32 as well as 34 and 54 is adjustable per paragraph 0050).
Regarding claim 6, Cully discloses the claim limitations of claim 1 above and Cully further discloses the spacers are provided near vertical edges of the parallel plates (spacers 40, 
Regarding claim 9, Cully discloses the claim limitations of claim 1 above and Cully further discloses the plate spacers (spacers 40, 42, 60, and 62 and their associated grooves in the heat exchange plates 22, 32, 34, and 52) have a flat face which is generally perpendicular to each of the parallel plates and the plate spacers abut on either edge (the spacers 40, 42, 60, and 62  may be any shape, per paragraph 0050 and extend generally perpendicularly to the main body of the plates 22, 32, 34, and 52 as seen in figure 2 and 3).
Regarding claim 11, Cully discloses the claim limitations of claim 1 above and Cully further discloses the spacers (spacers 40, 42, 60, and 62) include profiled sides  (the sides of the spacers 40, 42, 60 and 62 contacting the individual plates 22, 32, 34 and 54 as seen in figure 2)  to form multiple contact points with each of the parallel plates (the spacers 40, 42, 60, and 62 contact the plates 22, 32, 34 and 54 along their length as seen in figure 2 and 3).
Regarding claim 12, Cully discloses the claim limitations of claim 11 above and Cully further discloses the profiled sides are configured to accommodate a compressible seal ( gasket 90 is placed along the spacers 40, 42, 60 and 62 to provide additional seals per paragraph 0051).
Regarding claim 13, Cully discloses the claim limitations of claim 1 above, and Cully further discloses that the spacers comprise an extruded metal or plastic material (The spacers 40, 42, 60 and 62 can comprise steel, a polymer or other material capably to withstand the stresses related to elevated pressures and/or temperatures per paragraph 0044)
Regarding claim 14, Cully discloses the claim limitations of claim 1 above and Cully further discloses wherein the spacers comprise a fabricated arrangement (the limitation of a fabricated arrangement is a broad limitation and could be encompassed by any structure that is fabricated in any way i.e. the spacers 40, 42, 60 and 62 are assembled together as part of the heat exchanger 10 and they are part of a fabricated heat exchanger 10 made of discrete parts and as the spacers  are a made article they must be individually fabricated in some way to be assembled in the heat exchanger 10).
Regarding claim 15, Cully discloses the claim limitations of claim 1 above and Cully further discloses wherein the spacers the spacers include surface treatments appropriate for a type of material flowing through the heat exchanger (the surfaces of the spacers 10 allow for product to pass through the heat exchanger per paragraph 0008).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. (US Patent Application Publication US 2014/0234507 A1) in view of Hiwatashi et al (US Patent Application Publication US 20144/0311724 A1).
Regarding claim 7, Cully discloses the claim limitations of claim 1 above, however Cully does not explicitly disclose the plate spacers are angled inwardly at their respective bottom edges to form a material flow channel which progressively narrows towards the bottom of the material flow channel.
Hiwatashi discloses (Figure 1- 4) a plate heat exchanger with a spacing structure  (at gasket 31a and 31b) forming the outer edge of a flow path (flow paths 1 and 2) where the flow path is angled inwardly at their respective bottom edges to form a material flow channel which progressively narrows towards the bottom of the material flow channel (the flow passages 1 and 2 narrow toward the bottom of the plates toward lower passage holes 22 and 24 as seen in figure 1, 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spaces and flow channels of Cully to be the shape of the flow channels of Hiwatashi. Doing so would allow for the fluid connection for both heat exchange fluids to be on the same side of the heat exchanger as recognized by the flow connections in Hiwatashi with the inlets and outlets for the high and low temperature fluids (H and C respectively) entering though same side of the heat exchanger as seen in Hiwatashi Figure 2. Doing so would provide for an alternative fluid connection arrangement for a plate heat exchanger as seen in figure 2 and described in paragraph 0004 of Hiwatashi. 
Regarding claim 8, Cully discloses the claim limitations of claim 1 above, however Cully does not explicitly disclose the plate spacers are angled inwardly at their respective top edges 
Hiwatashi discloses (Figure 1- 4) a plate heat exchanger with a spacing structure (at gasket 31a and 31b) forming the outer edge of a flow path (flow paths 1 and 2) are angled inwardly at their respective top edges to form a material flow channel which progressively widens towards the bottom of the material flow channel (the flow passages 1 and 2 from the upper passage holes 21 and 23 widen toward the bottom of the plates as seen in figure 1, 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spaces and flow channels of Cully to be the shape of the flow channels of Hiwatashi. Doing so would allow for the fluid connection for both heat exchange fluids to be on the same side of the heat exchanger as recognized by the flow connections in Hiwatashi with the inlets and outlets for the high and low temperature fluids (H and C respectively) entering though same side of the heat exchanger as seen in Hiwatashi Figure 2. Doing so would provide for an alternative fluid connection arrangement for a plate heat exchanger as seen in figure 2 and described in paragraph 0004 of Hiwatashi. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. (US Patent Application Publication US 2014/0234507 A1) in view of Kumar et al (US Patent 5,522,462).
Regarding claim 10, Cully discloses the claim limitations of claim 1 above and Cully further discloses the plate spacers have a profiled angular or concave face However Cully does not discloses the profiled angular or concave face allows an obtuse angle to be formed at an intersection between the parallel plates and the plate spacers. 
Kumar discloses a spacer with a profiled angular or concave face (in the form of a gasket 28 with an angular face as seen in figure 5 and 6) that allows an obtuse angle to be formed at an intersection between the parallel plates and the plate spacers (As seen in figure 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the spacer of Cully (which can be any appropriate shape per paragraph 0050) to include the obtuse angle of the spacer and plate of Kumar, doing so would be known alternative sealing structure for sealing two plates in a heat exchanger (per Col. 3 line 21-40) which could include a bypass area that would present a relatively low resistance flow path for the medium which flows between the plats as recognized by Kumar (per Col. 2, line 61-67 and Col. 3, line 44-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wollants et al. (US 2017/0074594 A1), Blomgren et al. (US 2004/0069473 A1), Heil et al. (US 6,389,696 B1), and Rosman et al. (US 4,749,032 A) all disclose plate heat exchangers that have either spacers that are variable in some way or channels that vary in width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763